Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s Response



In Applicant’s Response dated 05/18/2022, Applicant amended Claims 1, 4-6, 12, and 13, argued against all rejections previously set forth in the Office Action dated 02/18/2022.
In light of Applicant’s amendments and arguments, the prior art rejections of Claims 1 and 4-17 under 35 U.S.C. §103 previously set forth are withdrawn.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with James J. Kulbaski on 06/03/2022.



The application has been amended as follows:
In the claims:
1. (Currently Amended) An electronic apparatus installable with firmware updatable via a network, comprising:
an input receiver configured to receive an operation performed by a user; and
circuitry configured to 
receive a first operation of specifying the firmware to be installed on the electronic apparatus, the firmware include a plurality of first functions and a plurality of second functions,
display, on a display, a first screen corresponding to the plurality of first functions of the firmware, and a second screen corresponding to the plurality of second functions of the firmware, wherein the plurality of first functions and the plurality of second functions are included in a same firmware specified by the first operation, wherein the plurality of first functions correspond to a group of functions which is to be newly added to the electronic apparatus, and the plurality of second functions are for modifying an existing one of the second functions;
activate the plurality of first functions collectively as being the newly added group of functions in response to receiving a second operation by a user using the first screen via the input receiver; [[and]]
activate one or more of the plurality of second functions in response to receiving a third operation by the user using the second screen input via the input receiver; and
determine whether to execute the activated plurality of first functions collectively or the activated plurality of second functions individually.

12. (Currently Amended) An information processing system comprising: a server; and an electronic apparatus connectable with the server via a network, the electronic apparatus installable with firmware updatable via the network.  
5Application No. 16/896,223Reply to Office Action of February 18, 2022wherein the server includes 
a memory configured to store one or more firmwares to be supplied to the electronic apparatus; and 
circuitry configured to transmit information of a first screen or information of a second screen for displaying one or more firmwares installable on the electronic apparatus, the first screen or the second screen is to be displayed on a display, 
wherein the electronic apparatus includes 
an input receiver configured to receive an operation performed by a user; 
another circuitry configured to 
receive a first operation of specifying the firmware to be installed on the electronic apparatus, the firmware include a plurality of first functions and a plurality of second functions, 
display, on a display, the first screen corresponding to the plurality of first functions of the firmware, and the second screen corresponding to the plurality of second functions of the firmware, wherein the plurality of first functions and the plurality of second functions are included in a same firmware specified by the first operation, wherein the plurality of first functions correspond to a group of functions which is to be newly added to the electronic apparatus, and the plurality of second functions are for modifying an existing one of the second functions; 
activate the plurality of first functions collectively as being the newly added group of functions in response to receiving a second operation by a user using the first screen via the input receiver; [[and]] 
activate one or more of the plurality of second functions in response to receiving a third operation by the user using the second screen input via the input receiver; and
determine whether to execute the activated plurality of first functions collectively or the activated plurality of second functions individually.
13. (Currently Amended) A method of processing information for updating a firmware of an electronic apparatus via a network, the method comprising: 
receiving an operation for the firmware to be installed to the electronic apparatus; 	receiving a first operation of specifying the firmware to be installed on the electronic apparatus, the firmware include a plurality of first functions and a plurality of second functions, 
displaying, on a display, a first screen corresponding to the plurality of first functions of the firmware, and a second screen corresponding to the plurality of second functions of the firmware, wherein the plurality of first functions and the plurality of second functions are included in a same firmware specified by the first operation, wherein the plurality of first functions correspond to a group of functions which is to be newly added to the electronic apparatus, and the plurality of second functions are for modifying an existing one of the second functions; 
activating the plurality of first functions collectively as being the newly added group of functions in response to receiving a second operation by a user using the first screen; [[and]] activating one or more of the plurality of second functions in response to receiving a third operation by the user using the second screen input via the input receiver; and
determining whether to execute the activated plurality of first functions collectively or the activated plurality of second functions individually.


Allowable Subject Matter

	Claims 1 and 4-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
As amended and argued by Applicant in the Response dated 05/18/2022, and further amended in the above Examiner’s Amendments, the prior art fails to disclose or suggest the combination of limitations recited in the claims 1, 12, and 13.
Claims 4-11 and 14-17:
	These claims incorporate the allowable subject matter of Claims 1, 12, and 13, and are thus allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAEHO D SONG whose telephone number is (571)272-7524.  The examiner can normally be reached on Mon-Fri. 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on (571)272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daeho D Song/
Primary Examiner, Art Unit 2177.